Case: 19-2226   Document: 59     Page: 1   Filed: 08/28/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            MIDWEST FASTENER CORP.,
                 Plaintiff-Appellee

                            v.

                   UNITED STATES,
                   Defendant-Appellant

       MID CONTINENT STEEL & WIRE, INC.,
                Defendant-Appellee
              ______________________

                       2019-2226
                 ______________________

    Appeal from the United States Court of International
 Trade in No. 1:17-cv-00131-GSK, Judge Gary S.
 Katzmann.
                ______________________

                Decided: August 28, 2020
                 ______________________

    ROBERT KEVIN WILLIAMS, Clark Hill PLC, Chicago, IL,
 argued for plaintiff-appellee. Also represented by MARK
 LUDWIKOWSKI, Washington, DC.

     SOSUN BAE, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, argued for defendant-appellant. Also represented by
Case: 19-2226     Document: 59     Page: 2    Filed: 08/28/2020




 2                  MIDWEST FASTENER CORP.   v. UNITED STATES



 ETHAN P. DAVIS, JEANNE DAVIDSON, PATRICIA M.
 MCCARTHY; NIKKI KALBING, Office of the Chief Counsel for
 Trade Enforcement and Compliance, United States De-
 partment of Commerce, Washington, DC.

     ADAM H. GORDON, The Bristol Group PLLC, Washing-
 ton, DC, for defendant-appellee. Also represented by PING
 GONG.
                   ______________________

     Before PROST, Chief Judge, MOORE and STOLL, Circuit
                           Judges.
 STOLL, Circuit Judge.
      The Government appeals a decision of the United
 States Court of International Trade affirming a remand de-
 termination of the United States Department of Commerce
 concluding that certain zinc masonry anchors and certain
 nylon masonry anchors imported by Midwest Fastener
 Corp. are outside the scope of certain antidumping and
 countervailing duty orders imposed on certain steel nails
 from the Socialist Republic of Vietnam. See generally Mid-
 west Fastener Corp. v. United States, 389 F. Supp. 3d 1384
 (Ct. Int’l Trade 2019); see also Certain Steel Nails from the
 Socialist Republic of Vietnam: Countervailing Duty Order,
 80 Fed. Reg. 41,006 (Dep’t of Commerce July 14, 2015);
 Certain Steel Nails from the Republic of Korea, Malaysia,
 the Sultanate of Oman, Taiwan, and the Socialist Republic
 of Vietnam: Antidumping Duty Orders, 80 Fed. Reg. 39,994
 (Dep’t of Commerce July 13, 2015). The issues in this case
 are substantially identical to the issues presented in OMG,
 Inc. v. United States, No. 19-2131 (Fed. Cir. Aug. 28, 2020),
 issued herewith. For the reasons stated in that opinion, we
 affirm the decision of the Court of International Trade.
                         AFFIRMED